Lumpkin, J.,
concurring specially. I concur in the judgment in this case, on the ground that, under all the facts, the grant of the interlocutory injunction was erroneous. But I do not concur in laying down any hard and fast rule which will declare that if a litigant knew or by the use of reasonable diligence could have known certain facts when an application for temporary injunction was denied, it will ipso facto amount to an abuse of discretion, or an error, for the judge to grant an injunction on a second application involving such facts. A litigant will not be allowed to play fast and loose with the court, to try some of his case and purposely to hold back other parts of it for use if he fails in the first effort. 'But it is declared by the Civil Code (1910), § 5497, that the granting or continuing of injunctions must always rest in the sound discretion of the judge, according to the circumstances of each ease; and by section 5498 that “A second injunction may be granted in the discretion of the judge.” The conduct of the plaintiff is a matter for consideration. But the doctrine of res adjudicata, or some similar theory, will not prevent a presiding judge from correcting an error or an unjust result of an interlocutory order, in a proper case. I am authorized to state that Presiding Justice Evans concurs in the views here expressed.